Citation Nr: 1633089	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  09-50 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1969 to July 1971 as a medical specialist (medic).  He was stationed in Cam Ranh Bay during his service in Vietnam. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from several rating decisions from the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania, Roanoke, Virginia, and Huntington, West Virginia.  The case was remanded by the Board in January 2013.  The claims now return to the Board.  The case comes to the Board from the Roanoke RO.

The Veteran testified before a Veterans Law Judge (VLJ) at a videoconference conducted in November 2012.  That VLJ is no longer employed by the Board. The Veteran was notified, by a letter issued in May 2016, that he had the right to request another hearing before the Board.  In a May 2016 written response, the Veteran declined the opportunity to have an additional hearing.

The Veteran's claims file consists of electronic records on the virtual VA and VBMS systems. 

The claim for TDIU from January 23, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Prior to January 23, 2015, the Veteran's PTSD did not result in illogical, obscure, or irrelevant speech, or other serious disruption of verbal communication; despite symptoms such as nightmares, irritability, isolation, and depression, the Veteran functioned independently in all aspects of his life, including caring for his personal appearance and hygiene; Global Assessment of Functioning (GAF) scores generally ranging from 50 to 55 were assigned prior to January 2015.  

2.  From January 23, 2015, the Veteran's GAF scores of record have ranged from 35 to 40, indicating an increased severity of symptoms, but the Veteran continues to function independently in all aspects of his life, and no provider has described disruption of verbal communication or indicated that the Veteran's additional symptoms are such that he is unable to drive safely or unable handle his money.  

3.  The Veteran was not prevented from securing and maintaining substantially gainful employment solely by his service-connected PTSD prior to January 23, 2015, without consideration of disorders for which service connection were not in effect.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD were not met prior to January 23, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial 70 percent evaluation for PTSD, but no higher evaluation, are met from January 23, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for entitlement to TDIU were not met prior to January 23, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2008, the Veteran sought service connection for PTSD.  That claim was initially denied, by a July 2008 rating decision, then granted in 2009.  An initial 50 percent evaluation was assigned.  The Veteran contends that he is entitled to a higher initial rating for his PTSD, and contends that service-connected PTSD results in unemployability.  

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  The VCAA applies to the instant claims of entitlement to service connection.

The Veteran was granted service connection for PTSD in a February 2009 rating decision.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim for service connection has been more than substantiated.  Further notice under 38 U.S.C.A. § 5103(a) is no longer required, since the purpose of such notice having been fulfilled.  Once the claim of service connection has been substantiated, disagreement with the initial rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The duty to notify the Veteran in this case has been met.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The duty to assist has been met as to the issues addressed in this decision.  In particular, service treatment records and post-service VA and non-VA records have been obtained.  The Veteran has been afforded VA examinations.  He has provided testimony before the Board.  Neither the Veteran nor his representative has identified any additional relevant evidence.

The hearing officer or VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the Board hearing, the Veteran testified regarding the nature and severity of his PTSD symptoms, and available evidence about those symptoms.  The duties to assist were met by the VLJ who chaired that hearing.  See Bryant, 23 Vet. App. at 497.  The Veteran was advised that the VLJ who chaired the hearing was no longer available, and was advised that he had the right to testify at another hearing.  The Veteran declined to have another hearing.  The duty to afford the Veteran a hearing, if requested, and to assist the Veteran at the hearing, has been met.  Appellate review may proceed.  A transcript of the hearing is on file for review in entering findings rendered herein.

II.  Claim for increased initial evaluation for PTSD

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's psychiatric disability is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  When the Veteran submitted the claim on appeal, VA's Rating Schedule employed nomenclature based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The DSM-IV provides for evaluation of the severity of psychiatric disability based in part on the Global Assessment of Functioning (GAF) scale.  See 38 C.F.R. § 4.125(2014).  After the Veteran's appeal was first certified to the Board, and after the Board Remanded the appeal, VA updated its regulations to incorporate to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), effective on and after August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Therefore, DSM-IV remains effective in this case.  
Under The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the evidence must show deficiencies in most areas and such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene.  

Entitlement to a 100 percent schedular evaluation is warranted where there are such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Court has noted that GAF scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  A GAF score from 51 to 60 reflects moderate symptoms.  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Facts and analysis

1.  Evaluation prior to January 23, 2015

Vet Center outpatient treatment records dated in October 2007 reflect that the Veteran sought evaluation for symptoms including memory loss, anxiety, hostility, violence, depression, nightmares, panic attacks.  He related that his wife had divorced him because of his behavior.  Although he did not have direct combat duties, the compound in which the hospital facility at which he was stationed as a medic was attacked on several occasions.  Diagnoses of chronic PTSD, recurrent major depression, and panic attacks were assigned based on the Veteran's report of symptoms.  A GAF score of 50/55 was assigned.

In January 2008, the Veteran submitted a claim for service connection for PTSD.  He stated that he had PTSD and had started attending a PTSD group at a Vet Center. 

In an August 2008 Vet Center treatment note, the examiner described the Veteran as cooperative and neatly dressed, but with a flat affect, depressed mood, and poverty of thoughts.  The Veteran had poor eye contact, and his speech revealed frustration.  He was able to count by threes to 30, but had difficulty doing serial seven subtractions; the examiner concluded that this inability was due to poor concentration.  The Veteran was self-employed as a carpenter.  The examiner assigned diagnoses of PTSD and depression and a GAF score of 50.  The examiner opined that the Veteran continued to have emotional difficulties originating from his experiences while stationed in Vietnam.  The examiner further opined that the Veteran "does not appear able to tolerate much stress or hold any gainful employment," and was not a good candidate for vocational rehabilitation.

At VA examination conducted in October 2008, the Veteran reported that he remained self-employed, but was not sure how much longer he would be able to work, because his inability to concentrate was affecting his workmanship.  He was divorced.  He spent most of his time alone at home.  His primary contact was his son who lived 20 miles away.  Otherwise, the Veteran had no friends he kept in contact with regularly; he did not attend church or other social functions, and did not have any current hobbies other than carpentry.  The examiner assigned a GAF score of 50.  

GAF scores of 50 to 55 were assigned throughout the remained of 2008, except that one provider assigned a GAF score of 60, in September 2008.

In January 2009, the Veteran sought disability benefits from the Social Security Administration (SSA).  Records in connection with that disability application reflect that, although the Veteran continued to be self-employed, his income no longer reached the level considered by SSA as substantially gainful employment.  The Veteran reported that he had been employed in construction all his life and was self-employed, as a carpenter, but was unable to continue to do that work.  

VA outpatient mental health treatment records reflect that a GAF score of 49 was assigned in January 2009.  GAF scores of 50 to 55 were assigned by treating VA providers in March 2009 through May 2009.  

In May 2009, SSA concluded that the Veteran was disabled by "diabetic or other neuropathy" and by degenerative and discogenic back disorders.  See SSA Disability Determination and Transmittal completed in June 2009.  Although the Veteran's primary disability was described as "diabetic or other neuropathy" by SSA, no SSA or VA provider assigned a diagnosis of diabetes.  VA treatment records establish that the Veteran's neuropathy was attributed to causes other than diabetes.  

These clinical records, from the time of the January 2008 claim for service connection for PTSD through May 2009 reflect that the Veteran's PTSD symptoms remained stable, with GAF scores from 50 to 55 generally assigned by all providers (with, as noted above, the exception of a GAF score of 49 assigned in January 2009 and a GAF score of 60 assigned in September 2008).  The clinical records during this period reflect that the Veteran lived alone, cared for his personal needs, did his own housekeeping, cooked his own meals, and performed his own grocery shopping.  

No provider noted any difficulty establishing verbal communication with the Veteran.  The record reflects that the Veteran had minimal contacts with the community as a whole, but he did keep in contact with his son and his sister, both of whom lived within about 20 miles.  The Veteran also reported that, although he was unable to earn a living as a carpenter any more, he would help elderly neighbors with projects when he was able to.  SSA concluded that the Veteran's back disability and peripheral neuropathy disability were the primary and secondary causes of the Veteran's inability to earn a substantially gainful income; SSA records reflect that the Veteran reported that his PTSD was also a factor in his inability to earn sufficient income.  

In summary, the records prior to July 2009 disclose that the Veteran had moderate symptoms of PTSD and that GAF scores consistent with moderate impairment were assigned.  In particular, the Veteran's speech and ability to communicate verbally were consistently described as logical, goal-oriented, and relevant.  The written statements provided by the Veteran to VA and SSA show no evidence of disturbance in written communications.  As noted, ability to communicate logically verbally and in writing is consistent with a 50 percent evaluation, but is not consistent with the severity of symptoms necessary to support a 70 percent evaluation. 

Although the evidence establishes that the Veteran was a "loner" who generally avoided interacting with others or forming relationships, but he was able to attend group therapy monthly during this period, and was able to interact with health care providers with enough effectiveness to obtain active management of his medical needs.  He was able to go out in public as necessary to obtain food, clothing, medications, and medical care.

In July 2009, the Veteran was hospitalized for three days for evaluation of his PTSD.  The VA inpatient discharge summary reflects an assessment that the Veteran's PTSD symptoms remained "severe."  The Veteran reported an increase in depression after he stopped working.  The admitting physician concluded that "any minimal levels of stress to which he is exposed will aggravate his PTSD."  

The Veteran was approved for a six-week inpatient program.  The VA providers recommended that the Veteran complete an inpatient PTSD treatment program, to prevent "further deterioration" in his symptoms, but the Veteran declined further inpatient treatment.  The treating provider noted that the Veteran "has been advised to avoid situations of stress as much as possible."  No medications were prescribed.  A GAF score of 35 was assigned at the time of the Veteran's discharge from the VA hospitalization.  

Records of the Veteran's VA PTSD group therapy reflect that he continued to attend that group in August 2009 and September 2009.  Moderate progress was noted.  The Board notes, in particular, that VA treatment notes in August 2009 and September 2009 include no notation specific to the Veteran or the Veteran's GAF score or his symptoms, other than the notation that the Veteran's progress was "moderate," as noted in the months prior to his July 2009 VA hospitalization.

The Veteran transferred from the monthly VA PTSD group to a monthly PTSD group at the Vet Center, and he attended the Vet Center group from October 2009 through January 2012.  The group therapy notes do not include notations specific to the Veteran's symptoms or GAF scores.  Notes of the Veteran's individual treatment at the Vet Center from January 2010 to January 2012 reflect that the stated goals were reduction of depressive episodes and reduction of interference with daily activities from intrusive thoughts and flashbacks.  

On VA examination conducted in October 2011, the examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he spoke with his son, who lived nearby, several times a week and he spoke to his sister weekly.  He reported that he would occasionally help some other people with repairs.  The Veteran reported that he received Social Security disability as a result of his physical health issues (back disability and neuropathy) and PTSD.  He also reported, difficulty concentrating, and remembering.  He reported nightmares, a limited social life, vigilance, and irritability, but his impulse control was adequate, and without severe violent outbursts.  He reported that he could not take psychotropic medications because of side effects.  He reported that some of the medications made him feel like a zombie, while others made him feel too stimulated, and one made him suicidal.  The examiner described the Veteran's PTSD as relatively stable. The examiner assigned a GAF score of 52.

VA examination conducted in August 2014 reflects that the provider concluded that the Veteran's PTSD resulted in reduced reliability and productivity, but did not result in individual unemployability.  The Veteran remained divorced and lived alone. He reported that he saw his son and sister, who lived nearby, "sometimes" and got along "ok" with them.  He was not a member of any group, club, organization, or church.  He reported that he was able to runs his errands, but had anxiety, and would chose low-crowd times.  The Veteran reported that he had been employed in construction all his life and was self-employed, as a carpenter, when he became unable to do that work, "mainly due to his back, and neuropathy."  The Veteran reported such symptoms as depressed mood, anxiety, panic attacks, weekly or less often, mild memory loss, difficulty establishing and maintaining work and social relationships.  The Veteran's affect ranged from mildly restricted to within normal.  His behavior and speech were normal.  

Thus, during this period, the evidence reflects that the Veteran remained able to communicate verbally and in writing.  The Veteran's communications were consistently described as logical, goal-oriented, and relevant.  The 2011 VA examination report described the Veteran's symptoms as stable, and the examiner who conducted the 2014 VA examination stated that the Veteran's symptoms were "similar to that described in the last exam."  The examiner noted that the Veteran had difficulty tolerating medication treatment, and lived far away from VA psychotherapy services.  The examiner noted that the Veteran continued to be "isolated and withdrawn," had "very occasional panic attacks" a couple times a year, and had continued depression, hyperstartle reflex, and feelings of irritability.  The examiner stated that the Veteran impulse control was "adequate with no violent outbursts."  

During this period, except in July 2009, the Veteran's assigned GAF scores were from 50 to 55.  He was able to attend group therapy monthly during this period, and was able to interact with health care providers with enough effectiveness to obtain active management of his medical needs.  He was able to go out in public as necessary to obtain food, clothing, medications, and medical care.

The Board acknowledges that the VA providers who treated the Veteran during his July 2009 inpatient hospitalization described a lower level of functioning, with a GAF score of 35, as compared to other providers.  Nevertheless, the Veteran's verbal and written communication, his ability to live by himself, do housework and cooking, and remain able to go out in public, appear relatively stable.  

Looking at the Veteran's industrial functioning, each provider or examiner who discussed the Veteran's ability to work noted that the Veteran remained able to work gainfully until back problems unrelated to the Veteran's service began to preclude sustained physical work of the type required for carpentry.  The examiners uniformly noted that the Veteran's decreased concentration and reported irritability with customers did not preclude him from returning to carpentry.

The Board acknowledges that the GAF score assigned during a 3-day inpatient hospitalization was markedly lower than any other GAF score assigned from the date of the claim in January 2008 until January 2015.  The Board finds that, on average, the Veteran's PTSD was moderately disabling, so as to warrant a 50 percent evaluation, prior to January 23, 2015. 

However, during this time, the Veteran has not manifested symptoms which might be consistent with a 70 percent evaluation, such as suicidal ideation, obsessional rituals, impaired verbal communication, speech intermittently illogical, obscure, or irrelevant, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  

The Veteran's anger, irritability, and decreased concentration have not resulted in manifestations such as road rage, inability to drive, inability to remain in contact with family members, inability to care for a pet, or other sympotms that are of such severity, duration, frequency or uncontrollability as to warrant a 70 percent evaluation.  The Board is mindful to avoid rating the Veteran's PTSD by reciting comparison to the list of symptoms specified in the rating schedule.  Rather, the Board must consider the Veteran's social and occupational impairment in view of the entirety of the relevant evidence.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Entitlement to a 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazques-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The medical evidence does not support a finding that there have been deficiencies in most areas.  Rather, as noted, the Veteran was able to maintain his personal appearance and hygiene, go out in public as necessary to obtain food and supplies for himself and his dog, and maintain his home, without assistance.  

In the Board's assessment, within the context of the entire record, his irritability, isolation, depression, and anxiety, during this period, that is prior to January 23, 2105, are adequately contemplated in the criteria for a 50 percent evaluation, despite the assignment of a lower GAF score by one provider who treated the Veteran for three days in July 2009.  

2.  Evaluation from January 23, 2015

NRD, M.D., provided a report of January 23, 2015, private psychiatric evaluation.  Dr. NRD stated that the Veteran was nervous, depressed, irritable, unable to tolerate crowds or loud noises, and preferred to be alone.  The Veteran had difficulty concentrating, and remembering.  The examiner described the Veteran as cooperative, but withdrawn.  His affect was flat.  His mood was "frustrated."  His concentration was impaired.  He did not have auditory or visual hallucinations, delusional thinking, ideas of reference, or loose associations.  A GAF score of 45 was assigned.  Dr. NRD opined that the Veteran did not appear "able to tolerate much stress" and opined that the Veteran was unable "to handle any gainful employment."

The Veteran provided a February 2015 letter from his sister, CTR.  CTR noted that the Veteran was depressed and would sometimes go for two weeks at a time without speaking to anyone.  He seemed to need lists for everything he did.  An acquaintance, EC, reported that the Veteran mostly stayed to himself and had lost interest in most activities he enjoyed in the past.

In a February 2015 clinical update summary, a Vet Center provider, SJH, M.Ed., PhD, reported that the Veteran had deficiencies in employment, family relations, judgment, memory, concentration, and mood, due to such symptoms as suicidal ideation, without plans.  He had frequent panic attacks and major depression.  He had difficulty adapting to stressful circumstances resulting in behaviors of avoidance and isolation.  The provider described the Veteran as "usually very quiet," and noted that the Veteran rarely talked unless prompted.  However, when he was upset, he would go "into a rage."  The provider opined that the Veteran "cannot handle confrontation."  A GAF score of 45 was assigned.  

In a December 2015 treatment note, SJH, M.Ed., PhD, noted that the Veteran had been in treatment at the Vet Center since November 2007 and had attended both individual and group psychotherapy.  The Veteran's marriage of many years ended due to his excessive drinking, poor impulse control, social isolation, irritability, nightmares and flashbacks.  The provider stated that the Veteran had occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, and thinking.  The Veteran had mood swings, and was often depressed with suicidal ideation.  His speech was circumstantial intermittently and illogical at times.  He manifested poor impulse control, irritability, spatial disorientation, and stereotypical speech, Dr. SJH opined.  Dr. SJH noted that Dr. NRD had diagnosed the Veteran as having severe, chronic PTSD with dissociation and depression and profound PTSD with inability to maintain gainful employment.  Dr. SJH agreed that the Veteran was unable to work.  Dr. SJH assigned a GAF score between 35 and 40.

There is no VA clinical evidence during this period.  There are the private and Vet Center records mentioned above.

However, no GAF higher than 45 is shown by the medical evidence of record.  Dr. SJH described additional symptoms, such as spatial disorientation and stereotypical speech, among other symptoms not previously reported during the pendency of this claim.  The Board concludes that the criteria for a 70 percent evaluation for PTSD are met from January 23, 2015.

The Board has considered whether the Veteran is entitled to a schedular evaluation in excess of 70 percent during this period.  The assessments on and since January 2015 do not reflect that the Veteran has failed to maintains contact with his son or his sister, although, as noted in the statement of the Veteran's sister, he may go as long as two weeks without speaking to anyone.  

No provider indicted that the Veteran should not be allowed to continue living by himself.  There is no evidence that the Veteran became unable to shop, cook, do laundry, attend to personal hygiene, or perform other activities of daily living.  No provider who has assessed the Veteran has indicated that the Veteran should not drive, handle his own money, or other transactions.  There is no specific fining that the Veteran is dangerous to others, such as through road rage.  To the extent that Dr. SJH reports that the Veteran has hallucinations, spatial disorientation, or suicidal ideation, he has not opined that these symptoms are of such severity or frequency as to preclude the Veteran from living independently.  

The Veteran's symptoms overall are inconsistent with the criteria for a total (100 percent schedular evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  Reasonable doubt may be resolved in the Veteran's favor to warrant an initial 70 percent evaluation for PTSD from January 23, 2015, but no higher rating.  


Extraschedular consideration

The Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is required.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all social and occupational impairment resulting from a service-connected disability.  In this case, the schedular criteria for rating psychiatric disability encompass all symptoms of disability the Veteran manifested.  A rating in excess of 70 percent is available, but the Veteran did not manifest the increased symptoms required for the higher rating.  The assigned schedular rating is, therefore, adequate.  Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  As discussed above, the 50 percent initial rating for PTSD, and the 70 percent initial rating assigned form January 23, 2015, encompass all symptoms of the Veteran's disability due to PTSD, and that disability is his only service-connected disability.  There is no evidence that a higher initial rating is warranted prior to or from January 23, 2015, and the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD presents such an exceptional circumstance that referral for consideration of an extraschedular evaluation for PTSD, the Veteran's only service-connected disability, is warranted prior to January 23, 2015.  

III.  Claim for TDIU prior to January 23, 2015

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2012).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

The Veteran is service-connected for one disability only, PTSD, rated as 50 percent disabling prior to January 23, 2015, and as 70 percent disabling from that date.  Therefore, the criteria for a total disability rating on a schedular basis under the provisions of 38 C.F.R. § 4.16(a) are not met prior to January 23, 2015.  

Consequently, the Board must consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extraschedular evaluation.  38 C.F.R. § 4.16(b).  The Board notes that the discussion above sets forth why the Veteran is not entitled to an extraschedular evaluation for either period of the initial staged rating for PTSD.  This discussion does not, however, end the discussion for purposes of TDIU.

Rather, the Board notes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  

Although the Board is precluded from initially assigning TDIU on an extraschedular basis prior to January 23, 2015, there is no restriction on the Board's ability to determine whether consideration of an extraschedular rating should be referred to the Director, Compensation Service.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996) (noting that once Board properly refers an extraschedular rating issue to Director of Compensation Service for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").  

Where, as in this case, a Veteran fails to meet the applicable percentage standards, an extraschedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.  

Thus, if TDIU cannot be awarded except on an extraschedular basis, the Board is not authorized to grant the benefit, but may refer the claim for TDIU to the AOJ for the extraschedular consideration.


Facts and analysis

An August 2008 opinion from a Vet Center provider indicated that the Veteran "does not appear able to tolerate much stress or hold any gainful employment."  While this opinion suggests that the Veteran would have difficulty learning a new job due to his PTSD, the provider did not explain why the Veteran's PTSD, considered alone, would preclude the Veteran from continuing his prior self-employment as a carpenter.  This evidence is somewhat favorable to the Veteran's claim that he is entitled to a TDIU on an extraschedular basis.  

In contrast, the examiner who conducted an October 2008 VA examination concluded that the Veteran's PTSD did not result in total occupational and social impairment.  In particular, the examiner noted the Veteran's report that his workmanship had suffered as a result of his inability to concentrate, but concluded that the Veteran's inability to work was due to a combination of physical factors, i.e., back problems, with the increased severity of PTSD.  This is, in effect, an opinion that PTSD alone did not preclude the Veteran from continuing to work.  This opinion is unfavorable.

Similarly, SSA determined, in 2009, that the Veteran was disabled due to two disabilities, discogenic disease and peripheral neuropathy.  Although SSA noted that the Veteran had PTSD, SSA's determination discloses that PTSD was not considered either the primary or the secondary basis for the Veteran's unemployability.

The examiners who conducted VA examinations in 2011 and 2014 also opined that, although the Veteran "does have significant problems with PTSD," the Veteran's PTSD did not render him unable to secure or maintain substantially gainful employment.  The examiner who conducted the August 2014 VA examination explained that the Veteran continued to be able to work, despite his PTSD, until health problems involving his back and neuropathy prevented him from working.  

The examiner opined that the Veteran's PTSD symptoms would negatively Impact any employment requiring him to be around people, or in a crowded setting, as the Veteran's anxiety increased in crowds and he became easily frustrated and irritated around others.  The examiner opined that, despite his PTSD, the Veteran would be able to return to the self-employed construction work he previously performed if the Veteran's other health problems did not preclude that work.  

The Board is not authorized to grant the appeal for TDIU prior to January 23, 2015, on an extraschedular basis, in the first instance.  The Board finds that the somewhat favorable August 2008 Vet Center opinion, when weighed against the unfavorable SSA opinion and the 2008, 2011, and 2014 VA opinions, does not require the Board to refer the claim for TDIU on an extraschedular basis, prior to January 23, 2015, to the Director, Compensation and Pension Service.  The appeal for TDIU prior to January 23, 2015, remains denied.


ORDER

An increase in the initial evaluation assigned for PTSD from 50 percent prior to January 23, 2015 is denied.

An increase in the initial rating to 70 percent, but no higher rating, is granted from January 23, 2015, but no earlier, subject to laws and regulations governing the award of monetary benefits.

The appeal for TDIU prior to January 23, 2015, is denied.  


REMAND

As set forth above, the Board has granted a 70 percent evaluation for PTSD from January 23, 2015.  This was done on the bases of private and Vet Center reports.  The AOJ has not had an opportunity to consider whether the Veteran is entitled to a schedular TDIU.  Given the decision above, the AOJ should readjudicate the claim.  

The Board notes that no current VA clinical findings are of record.  Thus, the evidence from January 23, 2015, appears incomplete for a TDIU determination at this time.  As discussed above, the Board is not authorized to grant an extraschedular rating in the first instance.  The criteria for a schedular TDIU are different than the criteria for the Board's referral for consideration of an extraschedular evaluation.  Thus, although the criteria for referral for an extraschedular evaluation are not met, further development is required to determine whether the criteria for a schedular TDIU after January 23, 2015, are met.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records since January 2015, private treatment records, other than Vet Center records, since January 23, 2015, and any Vet Center records since December 2015.

2.  Then, provide the Veteran with a VA mental health examination to determine the current extent and severity of occupational impairment due to service-connected PTSD.  The claims file must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted.  The examiner should be asked to address the degree of social and occupational impairment caused by the Veteran's psychiatric disability.  

The examiner should:

(i) identify the functional impairment associated with the Veteran's service-connected PTSD, including the employment limitations that impair his ability to perform his past work as a carpenter on a substantially gainful basis, without regard to the Veteran's age or disorders other than service-connected PTSD, from January 23, 2015; 

(ii) If PTSD does not currently preclude the Veteran's employment, without consideration of the Veteran's age or disorders for which service connection is not in effect, but PTSD has precluded employment at any time since January 23, 2015, the examiner should identify the beginning and ending dates of the period during which impairment due to PTSD precluded employment since January 23, 2015.

The examiner must identify and explain the medical basis or bases of the opinion, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.
 
3.  Then, adjudicate the issue of entitlement to TDIU from January 23, 2015.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


